14‐3461 
     Berioza v. Lynch 
                                                                                           BIA 
                                                                                 Christensen, IJ 
                                                                                  A205 217 393 

                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                                 
                               SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   
      
           At a stated term of the United States Court of Appeals for the Second 
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
     Square, in the City of New York, on the 26th day of February, two thousand 
     sixteen. 
      
     PRESENT:   
                  RICHARD C. WESLEY, 
                  GERARD E. LYNCH, 
                  SUSAN L. CARNEY, 
                         Circuit Judges.   
     _____________________________________ 
                                                       
     OLEG BERIOZA, AKA OLEG MIHAIL 
     BERIOZA, 
                  Petitioner, 
      
                  v.                                               14‐3461 
                                                                   NAC 
     LORETTA E. LYNCH, UNITED STATES 
     ATTORNEY GENERAL, 
                  Respondent. 
_____________________________________ 
 
FOR PETITIONER:                      Charles Richard Conroy, New York, New York. 
 
FOR RESPONDENT:                  Benjamin C. Mizer, Principal Deputy Assistant 
                                        Attorney General; Blair T. O’Connor, 
                                        Assistant Director; Rosanne M. Perry, Trial 
                                        Attorney, Office of Immigration Litigation, 
                                        United States Department of Justice, 
                                        Washington, D.C. 

       UPON  DUE  CONSIDERATION  of  this  petition  for  review  of  a  Board  of 

Immigration  Appeals  (“BIA”)  decision,  it  is  hereby  ORDERED,  ADJUDGED, 

AND DECREED that the petition for review is DENIED. 

       Petitioner Oleg Berioza, a native and citizen of Moldova, seeks review of an 

August  12,  2014,  decision  of  the  BIA  affirming  a  July  15,  2013,  decision  of  an 

Immigration Judge (“IJ”) denying Berioza’s application for asylum, withholding 

of removal, and relief under the Convention Against Torture.    In re Oleg Berioza, 

No. A205 217 393 (B.I.A. Aug. 12, 2014), aff’g No. A205 217 393 (Immig. Ct. N.Y. 

City July 15, 2013).    We assume the parties’ familiarity with the underlying facts 

and procedural history in this case. 

       Under the circumstances of this case, we have considered both the IJ’s and 

the  BIA’s  opinions  “for  the  sake  of  completeness.”    Wangchuck  v.  Dep’t  of 

                                             2
Homeland  Sec.,  448  F.3d  524,  528  (2d  Cir.  2006).    The  applicable  standards  of 

review are well established.    See 8 U.S.C. § 1252(b)(4)(B); Weng v. Holder, 562 F.3d 

510, 513 (2d Cir. 2009). 

       For asylum applications, like Berioza’s, governed by the REAL ID Act, the 

agency  may,  “[c]onsidering  the  totality  of  the  circumstances,”  base  a  credibility 

finding on inconsistencies between the applicant’s statements and other evidence, 

“without  regard  to  whether”  they  go  “to  the  heart  of  the  applicant’s  claim.”    8 

U.S.C.  § 1158(b)(1)(B)(iii);  Xiu  Xia  Lin  v.  Mukasey,  534  F.3d  162,  163–64  (2d  Cir. 

2008).    “We defer . . . to an IJ’s credibility determination unless, from the totality 

of the circumstances, it is plain that no reasonable fact‐finder could make such an 

adverse credibility ruling.”    Xiu Xia Lin, 534 F.3d at 167. 

       Berioza challenges the adverse credibility determination only to the extent 

that  the  agency  failed  to  consider  evidence  of  country  conditions;  any  other 

challenge  to  the  credibility  finding  has  been  waived.    See Norton v. Sam’s Club, 

145  F.3d  114,  117  (2d  Cir.  1998).    Berioza’s  argument  that  the  agency  did  not 

consider this evidence fails for two reasons. 




                                              3
       First,  we  “presume  that  an  IJ  has  taken  into  account  all  of  the  evidence 

before him, unless the record compellingly suggests otherwise.”    Xiao Ji Chen v. 

U.S. Dep’t of Justice, 471 F.3d 315, 336 n.17 (2d Cir. 2006).    An IJ is not required to 

“enumerate and evaluate on the record each piece of evidence, item by item,” for 

the  presumption  to  apply.    Id.  at  341.    Berioza  has  introduced  no  evidence  to 

rebut this presumption.    The fact that the agency did not explicitly discuss this 

evidence or grant relief is insufficient. 

       Second,  the  evidence  was  not  material  to  the  agency’s  decision.   

Assuming, arguendo, that the agency did not consider the evidence, and further 

assuming, as Berioza urges us to, that the adverse credibility determination does 

not extend to Berioza’s prior religious practices in Moldova, country conditions 

are  still  irrelevant  because  the  IJ  found  that  Berioza  was  not  credible  as  to  his 

continued  religious  practice.    Accordingly,  even  if  his  evidence  conclusively 

established a pattern or practice of persecuting Baptists, he did not credibly show 

that  he  remained  a  member  of  that  persecuted  class.    See  8  C.F.R. 

§ 1208.13(b)(2)(iii)(B).    Further, the assumption that the credibility determination 

does  not  extend  to  Berioza’s  prior  practice  is  highly  dubious.    The  IJ  did  not 


                                              4
credit  any  of  Berioza’s  testimony  and  found  him  not  credible  both  as  to  his 

allegations of past harm and as to his ongoing practice of Christianity.    Cf. Paul v. 

Gonzales, 444 F.3d 148, 153 n.4 (2d Cir. 2006). 

      For the foregoing reasons, the petition for review is DENIED.   

                                        FOR THE COURT:   
                                        Catherine O=Hagan Wolfe, Clerk 




                                           5